Case 3:21-cv-30058 Document 1-11 Filed 05/19/21 Page 1 of 3




                   EXHIBIT I
              Case 3:21-cv-30058 Document 1-11 Filed 05/19/21 Page 2 of 3

                           COMMONWEALTH OF MASSACHUSETTS                                  SUPERIOR COURT
                            OFFICE OF THE DISTRICT ATTORNEY                               TEL: 413-747-JOOO
                                                                                          FAX: 413-781-4745
                                   HAMPDEN DISTRICT
                                           HALL OF JUSTICE                          SPRINGFIELD DISTRICT COURT
                                                                                         TEL: 413-747-1001
                                           50 STATE STREET                               FAX: 413-747-5628
ANTHONY D. GULLUNI                SPRINGFIELD, MASSACHUSETTS 01102
 DISTRICT ATTORNEY




   March 11, 2021
   Edward M. Pikula, Esq.
   City Solicitor
   City of Springfield
   36 Court Street, Room 210
   Springfield, Massachusetts O1103
   Via e-mail: epikula(ro,spriimfieldcitvhall.com

   RE: Investigation of the Springfield, Massachusetts Police Department's Narcotics
       Bureau, Department of Justice Report, dated July 8, 2020
   Dear Attorney Pikula:
           Thank you for your response to my letter of December 2nd. As you know, I sought
   disclosure of specific documents identified in the Department of Justice Report ("Report") as
   "false" or "falsified" to assist me in the exercise of my constitutional, statutory, and ethical
   obligations to the citizens of Hampden County, including charged individuals in pending and
   post-conviction criminal matters in the courts of the Commonwealth. That duty is ongoing, and
   remains a priority for me and the assistant district attorneys in my office who prosecute those
   arrested by members of the Springfield Police Department ("SPD").
           I requested these "false" or "falsified" documents from the Department of Justice
   ("DOJ'') on multiple occasions but their refusal to produce them is, in part, based on the fact that
   the DOJ claims the documents are in the possession of the SPD. Your letter stated, "the City of
   Springfield has not been provided any information from the Department of Justice specifying
   any identifying information as to the case numbers, names of specific officers, or names of
   specific individual criminal defendants described in the Repmt." With this apparent
   contradiction, I am left only to conclude that the SPD is not in knowing possession, custody, or
   control of any specific information related to my December 2nd request for documents. As the
   City of Springfield continues to work with the DO.T to rectify the issues highlighted in the
   Report, please immediately provide any materials to my office that are received or determined to
   be responsive to my December 2'"1 request. I, too, will continue to seek these materials through
   separate administrative or court alternatives available to me.
           Your letter also stated that after receipt of the Rep01t, the SPD assigned personnel to
   review the incidents described in the Report in an effort to identify the specific dates of incidents
   and involved police officers referenced in the Report. Therefore, I request copies of any specific
   materials referenced in the Repmt as "false" or "falsified" that the SPD has been able to identify
   with a reasonable degree of certainty. I request the production of these materials to ensure
   complete compliance, notwithstanding whether any one of these documents relates to case

                                                     1
             Case 3:21-cv-30058 Document 1-11 Filed 05/19/21 Page 3 of 3



information previously provided to my office in what you I'eference as "known cases widely
repo1ted in the media".
        As District Attorney and chief law enforcement officer for Hampden County, my primary
obligation is to pursue the ends of justice with wide discretion in determining whether to
prosecute an individual, Commonwealth v. Ware, 482 Mass. 717, 730 (2019), and "with due
regard to the constitutional and other rights of the defendant." Smith v. Commonwealth, 331
Mass. 585, 591 (1954), citing Berger v. United States, 295 U.S. 78, 88-89 (1935). This
obligation, however, does not direct or allow me, or any other district attorney for that matter, to
recreate a civil investigation that was conducted by another law enforcement agency through the
authority of specific federal law. Accordingly, the purpose, scope, and timing of the DOJ
investigation, which was conducted by and through a federal statutory mandate, cannot, legally
or practically, be replicated by my office.
        As you are unable to provide me with the specific SPD materials determined to be "false"
or "falsified" by the DO.I, I accept your offer to meet with SPD officials in order to review the
material provided to the DOJ by the SPD. I am aware that these materials amount to tens of
thousands of pages of SPD documents that span six years. But I believe it is important that I
assign members ofmy office to review these materials through a non-investigatory, prosecutorial
lens of Brady and Giglio, see In the Matter rila Grand Jury Proceeding, 485 Mass. 641, 64 7
(2020), to meet our constitutional, statutory, and ethical obligations while we continue to seek
from the DOJ those materials they identified as "false" or "falsified".
        I have designated First Assistant District Attorney Jennifer N. Fitzgerald as my office's
contact to coordinate the procedural logistics of our efforts going forward. Thank you for your
continued cooperation in this matter.


Sincerely,



Anthony D. Gu Iu111
                   -~
Hampden Distr ct Attorney




                                                 2
